  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY LUTHER,                              )
                                             )
        Plaintiff,                           )
                                             )         CIVIL ACTION NO.
        v.                                   )           2:18cv438-MHT
                                             )                (WO)
KARLA JONES, in her                          )
individual capacity,                         )
et al.,                                      )
                                             )
        Defendants.                          )

                                       JUDGMENT

       Pursuant        to    the       joint      stipulation   of     dismissal

(doc. no. 65), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with    prejudice           as    to   defendants      Althea   C.     Townsend,

Brian        Gordon,        Pamela       Harris,     Karla    Jones,     Kenneth

Drake, and Josiah Haggins, and without prejudice as to

defendant Markeon Person.                    The parties shall bear their

own costs.

       The clerk of the court is DIRECTED to enter this

document       on   the          civil      docket   as   a   final    judgment

pursuant       to   Rule         58    of   the    Federal    Rules    of   Civil
Procedure.

    This case is closed.

    DONE, this the 18th day of December, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
